Case 1:19-cv-04734-DLI-SMG Document 7-3 Filed 09/13/19 Page 1 of 3 PageID #: 61




                            EXHIBIT "B"
FILED: QUEENS COUNTY CLERK 05/29/2019 10:55 AM                             INDEX NO. 707514/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-04734-DLI-SMG
                13                   Document 7-3 Filed 09/13/19 Page 2 of 3 PageID
                                                                    RECEIVED        #: 62
                                                                              NYSCEF:  05/29/2019




                                             1 of 1
FILED: QUEENS COUNTY CLERK 05/29/2019 10:55 AM                               INDEX NO. 707514/2019
        CaseNO.
NYSCEF DOC.   1:19-cv-04734-DLI-SMG
                 14                   Document 7-3 Filed 09/13/19 PageRECEIVED
                                                                        3 of 3 PageID #: 63
                                                                                 NYSCEF: 05/29/2019




                                              1 of 1
